Citation Nr: 0619449	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  05-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from December 1942 to 
April 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which reopened the veteran's claim of service 
connection for tinnitus.  

In the veteran's informal hearing presentation, his 
representative raised the claim of service connection for 
post-traumatic stress disorder (PTSD).  As this issue was 
previously denied, the issue of reopening the claim of 
service connection for PTSD is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In October 1998, the RO denied the veteran's claim of 
service connection for tinnitus.  

2.  The additional evidence regarding the veteran's tinnitus 
associated with the claims folder since the October 1998 RO 
decision is not cumulative or redundant, and in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for tinnitus.  

3.  The veteran was exposed to acoustic trauma during active 
service.

4.  The veteran has been diagnosed with tinnitus.  

5.  The medical evidence does not show an etiological 
relationship between the veteran's in-service exposure to 
acoustic trauma and his current tinnitus.


CONCLUSIONS OF LAW

1.  The RO's October 1998 decision is final as to the claim 
of service connection for tinnitus.  38 U.S.C.A. § 7105 (c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for tinnitus has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in September 2004, prior to 
the initial decision on the claim in January 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its September 2004 VCAA letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim of service connection for tinnitus.  
This letter informed the veteran that evidence towards 
substantiating his claim should include: (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.

This letter described the information and evidence that the 
VA would seek to provide including relevant records held by 
any federal agency.  Such records include medical records 
from the military, and VA hospitals, and private treatment 
records if the veteran provided enough information about the 
records.  

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit any evidence in his 
possession, or provide enough information about the evidence 
so that the RO could request it from the person or agency 
that had it.  

Finally, although the VCAA notice letter did not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
the VA any evidence pertaining to his claim.  In this regard, 
the RO has informed the veteran in the rating decision and 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  Additionally, 
to help determine the nature and etiology of the veteran's 
tinnitus, the VA afforded the veteran an audiological 
examination in accordance with 38 C.F.R. § 3.159(c)(4).  For 
these reasons, the Board concludes that the VA has fulfilled 
the duty to assist the appellant in this case.


Background

Service medical records do not show any complaints of 
tinnitus.  The veteran's DD Form 214 shows that he received 
the Combat Infantryman Badge and served as a machine gunner 
in World War II.  

The veteran underwent a VA audiological examination in August 
1998.  The veteran described mild left unilateral tinnitus of 
unknown onset and etiology.  

The veteran underwent a VA examination in August 1998.  He 
stated that he had had intermittent tinnitus over the past 5-
10 years.  Diagnosis was intermittent tinnitus over the past 
5-10 years.  

The veteran's claim was denied in October 1998.  

The veteran underwent a VA examination in December 2004.  The 
examiner noted that the veteran was exposed to combat noise 
in the Army, and that as a civilian, he worked as a farmer, 
and as a construction worker.  The veteran described a 
constant bilateral moderate-to-severe non-descript ringing 
and stated that he first noticed it while in the military and 
attributed it to noise exposure at that time.  The examiner 
opined that it was at least as likely as not that the 
veteran's hearing loss was at least in part related to his 
military service.  The veteran stated that his tinnitus was 
constant and had been constant since time in the military.  
When the veteran was evaluated by VA in 1998, he stated that 
his tinnitus was intermittent and was first noticed 5-10 
years prior to that exam.  Conflicting statements by the 
veteran led to a statement of opinion by the examiner that 
the veteran's tinnitus was not as likely as not related to 
his military service.  


Whether the veteran has submitted new and material evidence 
in order to reopen the claim of service connection for 
tinnitus.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The veteran was denied service connection for tinnitus in 
October 1998 because the evidence did not show that tinnitus 
occurred in or was caused by service.  Since that time, the 
veteran underwent a VA examination in which he stated that 
his tinnitus had been constant since he left the military.  
This statement is new in that it is not merely cumulative of 
other evidence of record.  It had not been part of the record 
when the veteran's claim was adjudicated in October 1998.  It 
is also material to the veteran's claim in that it addresses 
the reason that the veteran was initially denied.  The 
statement from the veteran, either by itself, or in 
connection with the evidence already assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
service connection for tinnitus is reopened, and the 
veteran's claim must be considered in light of all the 
evidence, both old and new.  

As the veteran's claim has been reopened, it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with as to the issue of whether new and 
material evidence has been submitted.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  


Entitlement to service connection for tinnitus

Now that the veteran's claim has been reopened pursuant to 
the discussion above, the next step is to consider the 
veteran's claim of service connection on the merits.  As the 
veteran's claim was adjudicated on the merits by the RO, it 
is determined that he is not prejudiced by the Board's doing 
the same.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The relevant laws and regulations regarding service 
connection are cited below.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The service medical records do not that the veteran was 
diagnosed with tinnitus.  In fact, the evidence does not show 
that the veteran was diagnosed with tinnitus until August 
1998, more than fifty years after he left service.  The Board 
finds it significant that such initial evidence arises so 
long after the veteran's discharge.  This lengthy gap in time 
weighs against the existence of a nexus relationship.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment, as evidence of whether an injury or 
disease incurred in service resulted in any chronic or 
persistent disability.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider such an absence of evidence when 
deciding a claim).  

Furthermore, at the veteran's December 2004 VA examination, 
the examiner opined that the veteran's tinnitus was not 
related to service.  He based his opinion on the fact that 
the veteran had issued conflicting statements on when his 
tinnitus had started: to wit, in 1998, the veteran stated 
that his tinnitus had started five to ten years prior to the 
exam, but in 2004, the veteran stated that his tinnitus had 
been constant since his time in the military.  

While the veteran maintains his tinnitus resulted from his 
acoustic trauma in service, a layperson is not qualified to 
render a medical opinion as to causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  As a consequence, 
the Board affords greater probative weight to the VA medical 
opinion which found no etiological relationship.  
 
In deciding whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for tinnitus is denied.


ORDER

As the veteran has submitted new and material evidence in 
order to reopen a claim of service connection for tinnitus, 
his claim is reopened.  

Entitlement to service connection for tinnitus is denied.  







______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


